To the clerk of Gaseuli9-50315-BLS Doc 34 Filed 10/08/20 Page 1of17

Honorable Brendan L.Shannon. Case no. 17-12560 Ads. Resse. . | q ~ BOoMys BLS

Dear Sir: Michael and Joyce Skurich are asking the Court to order anyone representing
Woodbridge, Pachulski Stang Ziegler Jones,including Jayson Pomerantz from contacting us. We have
broken no laws er rules of the bankruptcy court. We are the so called whistleblowers that provided all of
the evidence and paper work to the Colorado Division of Securities and the Colorado Attorney Generals
Office to shut down Woodbridge,Robert and Jeri Shapiro,and all related business,real estate operations
in Carbondale,Aspen Gien,and the whole state of Colorade.We protected ali future victims from
Woodbridges scams. We started by issuing a" Order To Show Cause " directed to Woodbridge Group on
October 12,2017. (| am encloseing a copy of Case No, 2017-CDS-052). Our testament is on page 7&8 of
the order.We continued to give more important information to the investigators until the final cease
and desist order was signed delivered on May 15,2018. Case No. 2017 0005 - 0006

After the order to show cause on October 12,2017 Woodbridge and ail of its employees found out we
were the whistleblowers and had agreed to testify against Woodbridge,we started to get death threats
like: (" Your Rats" }we kill rats, "Keep your mouths shut or we will shut them" and one guy screaming In
the phone "Thanks Asshole- You will get yours". We reported this all to the Sheriff and the
F.B.L, including when someone beat on our door at 1:30 am and ran to a white 4 door sedan.

We were asked on February 14,2017 by a investigator if we would help on this case and we said we
would fully cooperate with them if we didn't brake and laws and they would protect us from any
reprisals or harm from Woodbridge.They said that they would and there are laws that protect
whistleblowers.. .

We have been told by the Attorney Generals Office,the Division of Securities Office and 2 attorneys that
we haven't broken any bankruptcy laws or rules,no state laws,and no Federal laws and not to worry
because we will be protected from anyone trying to harm us..

We had no "90 day transfers " no "Net Winnings”. no “Fraudulent Transfers "
We helped the Colorado authorities until the end and gave them all the information we had.They
thanked us for our cooperation.

Judge, we don't believe we should be held liable or punished for helping the authorities get rid of
Woodbridge in Colorado.We followed the law and broke no rules.

Please help us.....At our age we shouldn't have to sleep with a gun and be afraid to open our door at
night.

We did what we thought was the right thing to do..What do you think?

This is the timeline:
August 4,2016. - Gave Woodbridge $200,000 ( our retirement funds)
August.22,2016 - 1st interest check
August 22,2017 - Last interest check
August 30,2017 - Woodbridge returned our $200,000
September 5,2017 - Released collateral assignment of first position lien
September 5,2017 - 90 days before bankruptcy
February 14,2017 - The Colorado Division of Securities and the Attorney Generals Office contacted us
and asked for our help in there case against Woodbridge
October 12,2017 - Colorado filed the Order to Show Cause case against Woodbridge Group and
others, Case No. 2017-CDS-052. We enclosed a copy for you..
December 4,2017 - Woodbridge filed bankruptcy
October 26,2018 - the "Plan" effect date
April 13,2018 - Bradley Sharp signed cease and desist order for Woodbridge
May15,2018 - Woodbridge final cease and desist order ( case over)
inbetween: August 2017. &. December 2017.
Death threats and harassment

Enclosed are the two other letters and answers to complaints.. a ne
Thank you for your time And hearing our side of the case... Me

Michael and Joyce Skurich. Date SEL 7 24, S070

 
ee

Case 19-50315-BLS Doc 34 Filed 10/08/20 Page 2 of i

BEFORE THE SECURITIES COMMISSIONER
STATE OF COLORADO

Sn
Case No. 2017-CDS-044
OAC Gase No. XY20170005

 

CONSENT CEASE AND DESIST ORDER

 

IN THE MATTER OF WOODBRIDGE GROUP OF COMPANIES, LLC eé al,,
TIMOTHY C. MCGUIRE, RONALD E. CASKEY, and JAMES E. CAMPBELL, JR.

Respondents.

 

THIS MATTER is before Gerald Rome, Securities Commissioner for the State of
Colorado (“Commissioner”), on the Stipulation for Consent Order (“Stipulation”)
between the Staff of the Colorado Division of Securities (‘Staff’) and Respondent
Timothy C. McGuire. After reviewing the Stipulation and grounds therein, the
Commissioner makes the following Findings and enters the Order as follows:

FINDINGS

1. The Commissioner has jurisdiction over the Respondent and this matter
pursuant to the provisions of the Colorado Securities Act, §§ 11-51-101
through 803, C.R.S.

2. By entering into the Stipulation, Respondent has waived the following rights:
(1) to have a formal hearing pursuant to §§ 11-51-606(1) and (1.5), C.R.S.; (2)
to be represented by counsel in that action; (3) to present a defense through
oral or documentary evidence; (4) to cross-examine witnesses at such hearing;
(5) to findings by the Securities Commissioner as required by § 11-51-
606(1.5), C.R.S; and (6) to seek judicial review of the Consent Order as
provided in §§ 11-51-607 and 24-4-106, C.R.S.

_ 8. Respondent has further waived the findings. required by § 11-51-
606(1.5)(d)(IV) and does not contest that pursuant to § 11-51-704(2), C.R.S.,
entry of this Consent Order is necessary and appropriate in the public
interest and is consistent with the purposes of the Colorado Securities Act.

4, The Commissioner acknowledges by entering into the Stipulation that
Respondent neither admits nor denies that any of the allegations enumerated

 
Case 19-50315-BLS Doc 34 _ Filed 10/08/20 Page 3 of 17

in Part I of the Stipulation, except to the extent they are included among the
stipulations in Part II of the Stipulation, are true.

ORDER

NOW, THEREFORE, on the basis of the foregoing, it is hereby ORDERED as

follows:

1,

The Respondent, his officers, directors, agents, employees, and servants, or
any person who, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under the common control with Respondent,
who receive actual notice of this Order by personal service or otherwise, are
hereby immediately and permanently ordered to cease and desist from
engaging in any of the following acts:

a. Offering or selling unregistered securities in or from the State of
Colorado in violation of §§ 11-51-3801, C.R.S., et seq., or

b. Offering to sell or selling any security in or from the State of Colorado
unless the Respondent is in compliance with the provisions of §§ 11-51-
301, 401, and 501, C.R.S., or

c. Otherwise engaging in conduct in violation of any provision of the
Colorado Securities Act, §§ 11-51-101, C.R.S., et seq.

The terms of the Stipulation are incorporated into and made a part of this
Consent Cease and Desist Order.

McGuire shall immediately and permanently cease marketing and selling
interests in the FPCM Note Program in Colorado.

The Commissioner shall retain jurisdiction over this action to ensure
Respondent's compliance with this Order and reserves the power to enter
additional orders as needed to ensure the compliance by the Respondent with
this Order.

In the event Respondent fails to comply with any of the terms or conditions
for this Consent Order or the Stipulation, the Commissioner or the Staff, in
their sole discretion, may initiate formal enforcement proceedings against
Respondent for such noncompliance. The Stipulation and this Consent Order
shall be admissible in any such proceeding.

This Consent Order, and the terms and conditions herein, shall be binding on
all successors and assigns.

 
Case 19-50315-BLS Doc 34 _ Filed 10/08/20 Page 4 of 17

 

 

 

 

 
Case 19-50315-BLS Doc34 Filed 10/08/20 Page 5 of 17

~ RECEIVED
[7OCT 12 PM 2:15

OFFICE OF
Case No. 2017-—CDS—052 ADHIMISTRATIVE COURTS

BEFORE THE SECURITIES COMMISSIONER
STATE OF COLORADO

 

VERIFIED PETITION FOR ORDER TO SHOW CAUSE DIRECTED TO
WOODBRIDGE GROUP OF COMPANIES, LLC e al., TIMOTHY C.
MCGUIRE, RONALD E. CASKEY, and JAMES E. CAMPBELL, JR.

 

IN THE MATTER OF WOODBRIDGE GROUP OF COMPANIES, LLC et al.
TIMOTHY C. MCGUIRE, RONALD E. CASKEY, and JAMES E. CAMPBELL, JR.

Respondents.

 

TO:

Woodbridge Group of Companies, LLC Timothy C. MeGuire
Woodbridge Mortgage Investment Fund 1, LLC 9698 Dunning Circle
Woodbridge Mortgage Investment Fund 2, LLC Highlands Ranch, CO 80126
Woodbridge Mortgage Investment Fund 3, LLC

Woodbridge Mortgage Investment Fund 3A, LLC James E. Campbell, Jr.
14140 Ventura Blvd., Suite 302 314 High View Circle
Sherman Oaks, CA 91423 Woodland Park, CO 80863

Ronald E. Caskey
9035 Owl Lake Dr.
Firestone, CO 80566

The Staff of the Colorado Division of Securities (“Staff”) hereby petitions the
Securities Commissioner to enter an order directing Respondents to show cause
why a final cease and desist order should not be issued against them, and as
grounds states the following: ‘

JURISDICTION

1. Pursuant to § 11-51-7038, C.R.S., the Securities Commissioner is

authorized to administer and enforce all provision of the Colorado Securities Act
(the “Act”).

2. Pursuant to § 11-51-606(1.5)(a), C.R.S., whenever it appears to the
Securities Commissioner, based on sufficient evidence presented in a petition by an
officer or employee of the Division of Securities, that a person has committed or may

1.

 
Case 19-50315-BLS Doc 34 Filed 10/08/20 Page 6 of 17

commit any of the acts or practices enumerated in § 11-51-606(1.5)(b), C.R.S., the.
Securities Commissioner may issue an order to such person to show cause why a
final order should not be entered by the Securities Commissioner directing such
- person to cease and desist from the acts or practices which constitute alleged
violations of the Act, or to impose such other sanctions as may be appropriate.

3. The Securities Commissioner may act under § 11-51-606(1.5)(a),
C.R.S. when it appears that any person has engaged or is about to engage in any
other act or practice in violation of § 11-51-401 or any rule or order under such
section. § 11-51-606(1.5)()dD, C.R.S. The Securities Commissioner may act under
§ 11-51-606(1.5)(a), C.R.S., when it appears that any person has engaged or is about
to engage in any other act or practice in violation of § 11-51-501 or any rule or order
under such section. § 11-51-606(1.5)()(IID), C.R.S.

RESPONDENTS

4. Woodbridge Group of Companies and Woodbridge Mortgage
Investment Funds 1, 2, 3, and 8A are Delaware limited liability companies with a
last known address of 14225 Ventura Blvd., Suite 100, Sherman Oaks, CA 91428.
The registered agent for these Respondents is: A Registered Agent, Inc., 8 The
Green, Suite A, Dover, DE 19901. -

5. Woodbridge Fund 1, Woodbridge Fund 2, Woodbridge Fund 3, and
Woodbridge Fund 8A may be referred to collectively as “the Woodbridge Funds,”
Woodbridge Group of Companies and the Woodbridge Funds may be referred to
collectively as “the Woodbridge Companies.”

6. James EF. Campbell, Jr. is an adult male whose last known address is
314 High View Circle, Woodland Park, CO 80863. Campbell is the Registered
Agent for Campbell Financial and was formerly licensed as an investment adviser
representative with the State of Colorado until 2013. At all times relevant to these
allegations, Campbell acted as an independent Woodbridge sales agent through
Campbell Financial, where he still serves as President and Control Person.

7. Timothy C. McGuire is an adult male whose last known address is
9698 Dunning Circle, Highlands Ranch, CO 80126. McGuire is the Registered
Agent, President, and Control Person for Better Returns, LLC, a Colorado limited
liability company. .

8. Ronald E. Caskey (CRD # 5574207) is an adult male whose last
known address is 90385 Owl Lake Dr., Firestone, CO 80566.

 
Case 19-50315-BLS Doc 34 _ Filed 10/08/20 Page 7 of 17

GENERAL ALLEGATIONS

9. An investigation by the Staff revealed that Respondents Woodbridge
Companies, Campbell, McGuire, and Caskey have offered or are offering for sale

securities in the form of Respondent Woodbridge’s First Position Commercial
Mortgage (FPCM) Note Program.

410. To promote sales for the Note Program, Respondents are using
internet pages accessible in Colorado as well as direct radio marketing techniques
that target Colorado residents. One such page is: www.woodbridgewealth.com.

iL. Woodbridge has received favorable publicity for its Note Program
through the positive recommendations of author and speaker Jordan Goodman
when he was a regular guest on the Dave Rosen radio program on KOA 850 AM.
Other Front Range talk radio programs haye advertised the Note Program without
specifically referencing Woodbridge.

* 12. Respondent McGuire, through Better Returns, LLC, has placed ads
in the Denver Post classified section in an attempt to attract investments in the
Note Program. Respondent Campbell has also placed similar ads.

The Note Program

13. The Woodbridge Funds are commercial lenders that make hard-
money loans secured by commercial property. The Woodbridge Funds raise money
from investors to help fund the hard-money loans. The Woodbridge Companies
refer to these securities as “First Position Commercial Mortgages” (FCPM), The
Woodbridge Funds advertise that their management teams’ substantial experience
lets them maintain a successful lending model and find lending opportunities that
are favorable for investors. Investors do not have any role other than providing
money.

14, An FPCM consists of a promissory note from a Woodbridge Fund, a
loan agreement, and a non-exclusive assignment of the Woodbridge Fund’s security
interest in the mortgage for the underlying hard-money loan. The Woodbridge
Funds pool money from multiple investors for each hard-money loan. The
Woodbridge Funds’ promissory notes effectively guarantee the underlying hard-
money loans, and the Woodbridge Funds’ advertising materials state that the
Woodbridge Funds are obligated to make payments to FPCM investors even if the
hard-money borrower defaults,

15. An FPCM is a security as that term is defined under §11-51-201(17),
C.R.S. in that it is at least “any note” or an “investment contract.”

 
Case 19-50315-BLS Doc 34 _ Filed 10/08/20 Page 8 of 17

16. | FPCMs involve risks that are typically associated with real estate
investments. An investor might need to sue the Woodbridge Fund or the third
party hard-money borrower to recover the investment. The value of the real estate
collateral for the hard-money loan might be too low due to depreciation or the
Woodbridge Funds’ failure to properly value it. If the real estate does not
adequately collateralize the loan, the Woodbridge Funds may fail to maintain
enough liquid cash reserve to continue making payments to the investor. And the
investor's security interest in the real estate collateral could be invalidated by the
Woodbridge Funds’ failure to properly perfect the security interest (collectively
“Risks”).

17, On May 4, 2015, Woodbridge Fund 1, Woodbridge Fund 2, and
Woodbridge Fund 3 consented to an order by the Massachusetts Securities Division
(the “Massachusetts Order”). The Massachusetts Order found that the FPCMs are
securities and that Woodbridge Fund 1, Woodbridge Fund 2, and Woodbridge Fund
3 had violated the Massachusetts Uniform Securities Act by selling unregistered
securities. The Massachusetis Order also required them to offer rescission to
Massachusetts investors and to pay a civil penalty of $250,000.

18, On July 17, 2015, the Texas State Securities Board issued an
emergency cease and desist order (the “First Texas Order”) against Woodbridge
Fund 8, Woodbridge President Robert Shapiro, and other parties that ordered them
to stop engaging in fraud in connection with the sale of securities in Texas. The
Texas Order alleged that the FPCMs are securities and alleged that Woodbridge
Fund 3 and Shapiro were engaging in fraud in connection with the sale of securities
by failing to disclose the Massachusetts Order and various investment risks to
potential investors.

19. On March 18, 2016, Woodbridge Fund 8 and Shapiro consented to an
order by the Texas State Securities Board (the “Second Texas Order”). The Second
Texas Order found that Shapiro was the controlling person of Woodbridge Fund 3,

concluded that the FPCMs were securities, and concluded that Woodbridge Fund 3

and Shapiro violated the Texas Securities Act by offering unregistered securities.
Shapiro consented to the order on behalf of Woodbridge Fund 3 as its controlling
person.

20, The Woodbridge Companies sell the FPCMs through unregistered
sales representatives located in Colorado.

Woodbridge’s unlicensed sales representatives have sold and —
continue to sell unregistered securities in Colorado.

21, From October 2013-September 2016, information provided by the
Woodbridge Companies to the Staff substantiates that Woodbridge, through its

 
Case 19-50315-BLS Doc 34 _ Filed 10/08/20 Page 9 of 17

sales representatives, sold approximately $57,000,000 worth of interests in the Note
Program to roughly 450 Colorado investors.

22. | Woodbridge made these sales to Colorado investors using at least ten
other sales representatives, none of whom were licensed to sell securities in
Colorado.

23. Both the Woodbridge Companies and their unlicensed sales agents
are continuing to offer and sell interests in the Note Program to Coloradans.

24, The Woodbridge Notes have not been registered and are not exempt
from registration.

Colorado Investors
EA.

25. i.A. is an 80-year-old adult male who resides in Lake George, CO.

26. . Campbell contacted B.A. by telephone in 2014 and offered to sell him
an interest in the Note Program.

27. In July 2014, E.A. invested $100,000 in Woodbridge Mortgage
Investment Fund 2, LLC, which promised to pay a 7% return. In August 2014, E.A,
invested another $50,000 in Woodbridge Mortgage Investment Fund 2, LLC, also
for a 7% return. Campbell was the agent for both transactions and received
commissions.

R.N. and B.N.

28. R.N. is an 85-year-old adult male who resides in Loveland, CO with
his spouse, B.N., who is 84 years old.

29, In early 2015, R.N. was looking for an investment that provided
regular returns and safety of principal.

80. Through word of mouth, R.N. and B.N. attended a dinner at Nordy’s
in Loveland where Caskey spoke on financial planning matters.

31. Approximately four months after the dinner, R.N. contacted Caskey
and invited him to their house to discuss investment options. R.N. did not purchase
any products from Caskey on the first visit. Caskey visited on several other
occasions. Later, R.N. decided to invest.

32. On or around February 9, 2015, R.N. invested $25,000 in Woodbridge
funds in order to receive a 6% return. On or about December 5, 2015, R.N. invested

5

 
Case 19-50315-BLS Doc34 Filed 10/08/20 Page 10 of 17

another $40,000, also expecting a 6% return. On or around May 9, 2017, R.N.
agreed to invest another $25,000. Having combined the previous $25,000 with this
investment, R.N. agreed to extend his $50,000 loan out five years in exchange for a
10% return.

33. R.N. continues to receive monthly interest payments from
Woodbridge.

W.D. and-L.D.

34, W.D. is an 82-year-old adult male, semi-retired Certified Public
Accountant whe resides in Denver, CO with his wife, L.D., who is 80 years of age.
W.D. first heard of Woodbridge by listening to Jordan Goodman on the Rosen radio
show on 850 AM. W.D. stated that Goodman is popularly known as “America’s
Money Answer Man.”

35.  W.D. called Woodbridge based on Goodman's on-the-air advice and
spoke with a sales representative. On or about December 1, 2014, the sales
representative assisted him in making a $100,000 investment in Woodbridge
Mortgage Investment Fund 3, LLC.

36. During his conversation with the sales representative but prior to
investing, W.D. was provided with a list containing small photographs and brief
descriptions of properties which were eligible for investment. The sales
representative assisted W.D. in deciding on a property in Delaware known as the
“Bora Bora Bundle — Fenwick Island, DE.”

37. The Woodbridge sales representative provided W.D. with a set of
documents common to all Colorado investors that included the note, a blank “Form

of Assignment,” and an additional blank “Form of Collateral Assignment”
document.

38. W.D. stated that he knew virtually nothing about this investment
property; he completely relied on the Woodbridge sales representative; and he
received no deed of trust or documents of any kind substantiating the purchase at
the time of tendering his money. Documents related to the investment did arrive a
short time later by mail.

39. Prior to investing, W.D. requested company financial information
from Woodbridge, but was told that Woodbridge did not give out income statements
or prospectuses,

40, In December 2015, W.D. “rolled” his investment into a new property
and continues to receive monthly interest payments from the Woodbridge Fund.

 
Case 19-50315-BLS Doc34 _ Filed 10/08/20 Page 11 of 17

DS.

4i, D.S. is an 86-year-old adult male who resides in Denver, CO. During
his working career, D.S. sold both insurance products and securities as a licensed
sales representative and financial planner. D.5. has been retired for 26 years.

42. On or about August 2, 2016, D.S. saw an ad in the Denver Post
newspaper boasting a 6.0% annual rate of return for one year, paid monthly,
through the Note Program. The ad stated that the investment was secured by
“high-value commercial real estate.” The offering company in the ad was “Better
Returns.” ,

43.  D.S. was looking for an investment that emphasized regular returns
and safety of principal. .

44, 2.5. called the number on the ad and spoke with an individual who
identified himself as Timothy McGuire. McGuire asked to meet D.S. in person, and
they agreed to meet at D.S.’s home.

45. While at D.S.’s residence, McGuire pitched his many years in the
securities industry and the merits of the Note Program, saying the offering had
practically no risk. McGuire provided very little information about the Woodbridge
Companies themselves except for a hand-drawn diagram.

46. D.S. was impressed by McGuire’s eloquence and appearance, but he
regarded it as “strange” that, in response to his request to McGuire for detailed
information about the Note Program and Wocdbridge’s company history, McGuire
provided no prospectus. D.S. believed that the lack of detailed financials was a red
flag.

47. DS. told McGuire he wished te perform more due diligence before
investing and ended the meeting.

48. After calling the Colorado Division of Securities to inquire about the
Note Program, D.S. learned about McGuire’s previous injunction. Ultimately, D.S.
declined to invest in the offering.

M.S. and J.S.
49. M.S. is a 75-year-old adult male who resides in Castle Rock, CO. M.S.

and his wife, J.S., age 78, first heard of the Woodbridge Companies through
Colorado Front Range talk radio programs. They also reported having seen the

 
Case 19-50315-BLS Doc 34 Filed 10/08/20 Page 12 of 17

Better Returns advertisement in the Denver Post offering FPCM notes for a
minimum $25,000 investment and guaranteeing a 6% return.

50. On or about August 2016, M.S. called the number on the Better
Returns ad and spoke with a party who identified himself as Tim McGuire, the
president of Better Returns.

51. M.S. was seeking a safe investment that offered a better return than a
money market or savings account in a financial institution.

52. McGuire explained the Note Program to M.S. and told him that the -
money would be used to renovate a commercial property in Los Angeles, CA.
McGuire further stated that Woodbridge only lent half the appraised value of a
particular property, so that in the event of a borrower's failure to make payments,
Woodbridge could foreclose on the property and still have enough money to repay all
lenders/investors.

53. M.S. agreed to meet with McGuire at a local restaurant in Castle
Rock. After discussing the Note Program further, M.S. agreed to invest $200,000 in
Woodbridge Mortgage Investment Fund 3A, LLC. However, McGuire gave M.S.
very few details regarding the investment property.

54. M.S. subsequently received a Woodbridge Note, Loan Agreement, and
related paperwork substantially similar to that received by D.S.

55. M.S. continues to receive $1,000 checks each month from Woodbridge.

56. On February 14, 2017, McGuire again solicited J.S. for an investment
in the Note Program. J.8. told McGuire that they were not interested in making
another investment in the Woodbridge Companies at that time.

J.8.8. and K.S.

57. J.9.5. is a 73-year-old adult male who resides in Centennial, CO.
J.S.S. first learned of Woodbridge through local radio programming in which both
hosts and guests encouraged listeners to invest in the Note Program. He also
reported having seen the Better Returns advertisement in the Denver Post, and it
was on that basis that he contacted McGuire by telephone.

58. On or about August 2016, McGuire explained the Note Program ta
J.S.8. over the phone and then made an appointment to meet J.S.S. at his home in
Centennial.

 
Case 19-50315-BLS Doc34 _ Filed 10/08/20 Page 13 of 17

59.

Based on his discussions with McGuire, J.S.S. invested $100,000 in

the Note Program. The property in question is located in Sherman Oaks,
California. This is also the location of the Woodbridge Companies’ principal place of

business.

60.

On or about December 2016, McGuire also assisted J.S.S.’s wife, K.S.,

age 70, in making a separate investment of $50,000 pertaining to a property in
Snowmass Village, co

61.

J.5.8. and K.S. continue to receive monthly checks from Woodbridge.

Woodbridge and its agents have misrepresented or omitted material facts

62.

to Colorado investors

In connection with the offer, sale, or purchase of securities in

Colorado, the Respondents the Woodbridge Companies, McGuire, Campbell, and
Caskey, directly or indirectly made written and oral untrue statements of material
fact or omitted to state material facts necessary to make the statements made, in
light of the circumstances under which they were made, not misleading in violation
of § 11-51-501(1), C.R.S. Specifically, the fore-referenced Respondents omitted the
following information:

a.

The identities and/or qualifications of the officers, directors, principals,
persons and entities that control the Woodbridge Companies. .

. The assets and Hiabilities of Woodbridge relevant to Woodbridge’s

ability to pay investors monthly returns and repay the principal

investment.

Risks that exist to interest and principal payments if Woodbridge fails
to raise sufficient capital to collateralize prospective commercial loans.

The failure to make any filing with the Colorado Securities —
Commissioner authorizing Woodbridge or Shapiro to carry out the
Note Program in Colorado.

The following enforcement actions taken by state securities regulators:

1, The Massachusetts Order dated May 4, 2015.
2. The First Texas Order dated July 17, 2015.
3. The Second Texas Order dated March 18, 2016.

The findings in the above-referenced enforcement actions that the
FPCM notes are securities.

 
63.

Case 19-50315-BLS Doc 34_ Filed 10/08/20 Page 14 of 17

In connection with the offer, sale, or purchase of the Note Program to
D.S., M.S., and J.8.8., Respondent McGuire directly or indirectly made the following
written or oral untrue statements of material fact:

a. The Note Program has practically no risk.

b. MeGuire’s clients benefit from his 32 years of experience in the
securities industry. :

64.

a.

In making the aforementioned statements, Respondent McGuire
omitted to state the following material facts:

The states of Texas and Arizona had taken enforcement actions
against Woodbridge for violating both states’ securities laws.

McGuire himself had been the subject of the following securities
enforcement actions:

a.

On March 26, 2002, an Order of Permanent Injunction and
Other Relief was entered against McGuire in Joseph v.
American Assets Mgmt. Corp. et al., Denver Dist. Ct. Case
No. 2001CV002008. The Order permanently restrained
and enjoined McGuire from offering or selling
unregistered/non-exempt securities, as well as from
committing securities fraud by failing to disclose material
information to investors.

‘On December 24, 2002, the Oregon Department of

Consumer and Business Services entered a Cease and
Desist Order against McGuire in the case In the Maiter of
Timothy Colin McGuire and American Asset Management
Corporation, Inc., Cause No. A-02-0029. The Order found
that McGuire had sold unregistered securities, did not have
a license to sell securities in Oregon, and had made
misrepresentations or omissions of material of fact in
connection with such sales. McGuire was ordered to pay a
suspended civil penalty of $15,000.

10

 
» Case 19-50315-BLS Doc 34 _ Filed 10/08/20 Page 15 of 17

COUNTI
Sale of Unregistered Securities
§ 11-51-301, C.R.S.

All Respondents

65. The allegations contained in Paragraphs 1 through 65 are incorporated
as though fully set forth herein.

66. Section 11-51-3801, C.R.S., states: “It is unlawful for any person to offer
to sell or sell any security in this state unless it is registered under this article or
unless the security or transaction is exempted under section 11-51-3807, 11-51-308-
11-51-308.5, or 11-51-3809,”

67. The fractional interests in the Note Program were neither registered
with the Division of Securities nor exempted from registration when Respondents
offered or sold them to Colorado investors. Accordingly, Respondents are in
violation of § 11-51-301, C.R.S.

COUNT II
Sale of Securities by an Unlicensed Broker-Dealer or Sales Representative
§ 11-51-401(1), C.R.S.

Ail Respondents

68. The allegations contained in Paragraphs 1 through 67 are
incorporated as though fully set forth herein,

69. Section 11-51-401(1), C.R5., states: “A person shall not transact
business in this state as a broker-dealer or sales representative unless licensed or
exempt from licensing under 11-51-402.”

70, Section 11-51-102(1), C.R.8., provides that Section 401(1) “applfies] to
persons who sell or offer to sell when an offer to sell is made in this state or when
an offer to purchase is made and accepted in this state.”

71. Section 11-51-201(2), C.R.S., defines a “broker-dealer” as “a person
engaged in the business of effecting purchases or sales of securities for the accounts
of others or in the business of purchasing and selling securities for the person’s own
account.”

72. Section 11-51-201(14), C.R.S., defines a “sales representative” in
relevant part as “an individual, other than a broker-dealer, [...] authorized to act

and acting for a broker-dealer in effecting or attempting to effect purchases or sales
of securities.”

11

 
’ Case 19-50315-BLS Doc 34_ Filed 10/08/20 Page 16 of 17

73. Respondents transacted business in Colorado by selling or attempting
to sell fractional interests in the Note Program to Colorado residents.

74. By engaging in the conduct described above, Respondents are in
violation of § 11-51-401(1), C.R.S., as they were not licensed in this state as a
broker-dealer or sales representative, nor were they exempt from licensure.

COUNT Hil
. Fraud
§ 11-61-501(1), C.B.S.

AH Respondents

75. The allegations contained in Paragraphs i through 74 are
incorporated as though fully set forth herein.

76. In connection with the offer, sale, or purchase of securities in Colorado
to E.A., R.N., W.D., D.S., M.S., and J.S.S., the Respondents, directly or indirectly
made written and oral untrue statements of material fact or omitted to state
material facts necessary to make the statements made, in light of the circumstances
under which they were made, not misleading in viclation of § 11-51-501(1), C.R.S.

77. By engaging in the conduct described above, Respondents offered and
sold securities in violation of § 11-51-501(1), C.R.S., in that they did:

a. Employ any device, scheme, or artifice to defraud;

b. Make any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not
misleading: or

c. Engage in any act, practice, or course of business which operates or
would operate as a fraud or deceit upon any person.

COUNT IV
Sale of Securities using Unlicensed Sales Representative
§ 11-61-401(2), C.R.S,
Woodbridge

78. The ‘allegations contained in Paragraphs 1 through 77 are
incorporated as though full set forth herein.

12

 
Case 19-50315-BLS Doc34 _ Filed 10/08/20 Page 17 of 17

79. Section 11-51-401(2), C.R.S., states: “Neither a broker-dealer nor an
issuer shall employ or otherwise engage an individual to act as a sales
representative in this state unless the sales representative is licensed or exempt
from licensing under section 11-51-402(1).”

80. By engaging in the conduct described above, Respondent Woodbridge
is in violation of § 11-51-401, C.R.S., as they engaged individuals to act as sales
representatives in this state who were not licensed in this state, nor were they
exempt from licensure.

WHEREFORE, the Staff respectfully requests the Securities Commissioner
enter an order directing Respondents to show cause why a final order should not be
entered by the Securities Commissioner prohibiting Respondents from offering and
selling securities in Colorado, or, in the alternative, directing Respondents to cease
and desist offering and selling securities in Colorado in violation of the Act, and for

such other terms and conditions as the Securities Commissioner deems appropriate
under §11-51-606(1.5)(d)(IV), C.R.S.

STAFF OF THE COLO

   
   

 

 

>
LILLIAN ALVES
Deputy Securities Commissioner

 

Subscribed and sworn before me this i day of Octs\e-e- , 2017 in the
County/City of _Denye-— , State of Colorado by Lillian Alves.

A DA My Commission Expires: tafor/aoig-

Notary Public

 

ISA GUTIERREZ
NOTARY PUBLIC
STATE OF COLORADO

NOTARY ID 20144045775
MY COMMISSION EXPIRES 42/02/2018

 

 

 

13

 
